t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury i n t e r n al r e v e n u e s e rv i c e wa s h i n g t o n d c date person to contact and id number contact telephone number number release date uil dear ---- this letter provides general information in response to your letter dated date regarding follow up submissions to the determinations office concerning change_of a tax- exempt organization’s activities procedures for submitting an exempt organization’s structural and operational changes to the service can be found in publication 4221-pc compliance guide for c public_charities publication 4221-pf compliance guide for c private_foundations and publication 4221-n compliance guide for tax exempt_organizations other than c public_charities and private_foundations the appropriate publication is provided with all current exemption letters these guides provide that any changes should be reported on the organization’s annual information_return it also provides that an organization may submit changes to the eo determinations office but that such submissions do not absolve the organization from reporting such changes on its annual return additionally section i of the regulations provide that exempt_organizations that are not required to file an information_return must notify the irs in writing of any changes in its character operations or purpose for which it was originally created revproc_2012_4 2012_1_irb_125 provides that the irs will not issue determination letters approving or disapproving any completed transaction or determination letters on the effect of changes in activities on tax-exempt status except for areas enumerated in the revenue_procedure this revenue_procedure updated annually has contained this provision since in order to receive the protection from retroactive revocation of a ruling or determination_letter found in revproc_2012_4 and that could result from an organization’s change in activities an organization must follow the procedures found in that revenue_procedure for requesting a private_letter_ruling these procedures include the payment of the dollar_figure fee these are the only procedures that provide any protection from retroactive revocation upon structural or operational changes reporting a change on form_990 form 990-ez or form_990-pf will not prevent the retroactive revocation of a ruling or determination_letter this letter is for informational purposes only and provides general statements of well- defined law it is not a ruling rev_proc i r b we will make this letter available for public inspection after deleting names addresses and other identifying information as appropriate under the freedom_of_information_act announcement i r b a copy of this letter with the proposed deletions is attached i hope this information is helpful if you have any questions please contact me at -------------- or --------- at -------------- sincerely manager exempt_organizations guidance
